

115 S3402 IS: National Airmail Museum Act
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3402IN THE SENATE OF THE UNITED STATESAugust 28, 2018Mr. Young (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the National Airmail Museum at Smith Air Field in Fort Wayne, Indiana.
	
 1.Short titleThis Act may be cited as the National Airmail Museum Act. 2.FindingsCongress finds that—
 (1)in 1930, commercial airmail carriers began operations at Smith Field in Fort Wayne, Indiana; (2)the United States lacks a national museum dedicated to airmail; and
 (3)the airmail hangar at Smith Field in Fort Wayne, Indiana— (A)will educate the public on the role of airmail in aviation history; and
 (B)honor the role of the hangar in the history of the Nation’s airmail service. 3.Designation (a)In generalThe airmail museum located at the Smith Field in Fort Wayne, Indiana, is designated as the National Airmail Museum.
 (b)Effect of designationThe national museum designated by this section is not a unit of the National Park System and the designation of the National Airmail Museum shall not require or permit Federal funds to be expended for any purpose related to that national memorial.